Citation Nr: 0931355	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-22 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right lateral femoral nerve entrapment.  

3.  Entitlement to an initial (compensable) rating for status 
post inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 2001 to 
February 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Offices (RO) in Montgomery, Alabama and 
Manchester, New Hampshire.  The Manchester RO has most 
recently had jurisdiction of the appeal, although the 
appellant has apparently returned to Alabama.

The appeal ensued in part from a March 2005 rating decision 
which established service connection for status post right 
side inguinal hernia repair with nerve entrapment.  A 
noncompensable rating was assigned, effective from the date 
following separation from service in 2004.  That decision 
also denied service connection for patellofemoral syndrome of 
the right knee.  The Veteran appealed, and in a November 2007 
rating determination, the RO determined that the nerve 
entrapment that was previously evaluated as part of the 
service-connected hernia disorder represented a separate 
disability and should be rated separately.  Moreover, a 10 
percent rating was assigned, effective from the date 
following separation from service.  A noncompensable rating 
was confirmed and continued for status post inguinal hernia 
repair.  The claims as listed on the title page of this 
decision were most recently denied in July 2008.  The appeal 
continues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is the Veteran's contention that service connection is 
warranted for a right knee disorder, and that increased 
ratings are warranted for service-connected right lateral 
femoral cutaneous nerve entrapment and status post inguinal 
hernia repair, rated as 10 percent disabling and 
noncompensable, respectively.  

Review of the service treatment records (STRs) reflects that 
the Veteran underwent bilateral inguinal hernia repair in 
July 2001.  Moreover, he was seen during service on at least 
one occasion (March 2001) for right knee complaints.  No 
chronic right knee disorder was subsequently reported, to 
include upon separation examination.  

Post service VA records show that the Veteran complained of 
pain and functional impairment associated with his inservice 
hernia repair.  He was diagnosed with nerve entrapment 
syndrome with constant lower abdominal pain and occasional 
mild to severe pain radiating down the right leg in July 
2005.  When examined by VA in August 2006, he reported pain, 
numbness, and tingling.  On exam, his station and gait were 
normal, and there was no muscle atrophy.  The examiner found 
that no joints were affected by the nerve disorder.  The 
diagnoses were nerve entrapment syndrome, right lateral 
femoral cutaneous nerve.  As to the right knee, the VA 
examination report reflects that X-rays were interpreted as 
normal.  The Veteran had subjective complaints of pain, and 
his range of motion was limited by such.  Patellofemoral 
syndrome of the right knee was noted upon VA treatment report 
dated approximately 10 days later.  

Subsequently dated VA records show that the Claimant 
continued to complain of severe impairment including the need 
for a wheelchair for ambulation, apparently at least in part, 
secondary to the nerve pain.  See October 2007 VA treatment 
report.  

The Veteran failed to report for scheduled VA examinations in 
November and December 2007.  It is noted that a supplemental 
statement of the case (SSOC) that was mailed to the Veteran's 
last known address in New Hampshire was returned as he had 
moved without leaving a forwarding address.  A Report of 
Contact document (VA FORM 119) dated in August 2008 reflects 
that the Veteran had confirmed his new address in Alabama.  
The SSOC mentioned above was reissued.  

In an October 2008 document, the Veteran's representative 
organization reported that the Veteran was "ready, willing, 
and able to report for any scheduled examination."  

Under the circumstances of this case, it is the Board's 
conclusion that an additional attempt should be made to 
obtain the previously requested examinations for which the 
Veteran failed to show.  As indicated above, there is 
suggestion that he failed to report in that he was moving 
from New Hampshire to Alabama during this time frame and that 
such examinations may now be conducted.  

Hence, the RO should arrange for the Veteran to undergo 
additional examinations to address the etiology of any 
current right knee disorder, and the current severity of 
service-connected nerve entrapment and inguinal hernia repair 
residuals.  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2008). Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.  Given the consequences of failure to 
report for a scheduled examination (denial as a matter of 
law), should the Veteran fail to appear for the examination, 
the Board reiterates that appropriate documentation of such 
failure to appear must be obtained and associated with the 
claims file.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.



Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The AMC/RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  
Appropriate notice should be provided 
pursuant to Dingess.

2.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right knee, right lateral femoral 
cutaneous nerve entrapment, or bilateral 
inguinal hernia repair manifestations, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  After all records and/or responses 
received are associated with the claims 
file, the AMC/RO should arrange for the 
Veteran to undergo an appropriate VA 
examination, by a physician, to obtain 
orthopedic findings and to ascertain the 
current nature and etiology of any right 
knee disorder. All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done. The claims 
file must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  Initially it should be 
determined whether the appellant 
currently has a chronic right knee 
disorder.

If so, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that any right knee disorder 
found: (1) is etiologically related to 
the Veteran's period of active duty, to 
include as due to in-service injury in 
2001, (2) or due to an intervening post- 
service event; or (3) if arthritis is 
found, whether it was manifested within 
one year of discharge from active 
military service.

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached.

4.  The AMC/RO should also schedule the 
Veteran for appropriate VA 
examination(s), by a physician(s), to 
determine the current nature, extent, 
severity, and manifestations of his 
service-connected right lateral femoral 
cutaneous nerve entrapment and the 
residuals of hernia repair.  The claims 
folder must be made available to the 
examiner(s).  All indicated tests should 
be conducted.  The examiner(s) should 
describe the symptomatology in detail.  
The examiner(s) should also report as to 
whether any scarring is present, and if 
so, to describe the nature and extent of 
that scarring.  

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached.

5.  Note:  As the Veteran recently moved 
to Alabama from New Hampshire, 
coordination with that Regional Office as 
to VA facilities where the examinations 
requested above might be undertaken 
should be accomplished.  Every possible 
means of conducting the examinations 
should be explored (e.g. in either state 
as directed by the Veteran).  The AMC/RO 
should clearly document such attempts to 
arrange for the examinations.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by each examiner.

6.  If the Veteran fails to report for 
any scheduled examination, the AMC/RO 
must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examinations 
sent to the Veteran by the pertinent VA 
medical facility, as well as any 
documentation indicating that the veteran 
failed to appear for the scheduled 
examination.

7.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the 
AMC/RO should readjudicate the claims on 
appeal.  If the Appellant fails, without 
good cause, to report to the scheduled 
examination, the AMC/RO must apply the 
provisions of 38 C.F.R. § 3.655(b) as 
appropriate (i.e., denial as a matter of 
law).  Otherwise, the AMC/RO should 
adjudicate the claims in light of all 
pertinent evidence and legal authority.

9.  If any benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




